NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

CROWN PACKAGING TECHNOLOGY, INC. AND
CROWN CORK & SEAL USA, INC.,
Plointiffs-Appellants,

V.

BALL METAL BEVERAGE CON'I`AINER
CORPORATION,
Defendant-Appellee.

2012-1258

Appeal from the United States District Court for the
Southern District of Ohio in case no. O5-CV-0281, Judge

Walter H. Rice.

ON MOTION

ORDER

The parties jointly move for a 14-day extension of
time, until August 16, 2012, for Ball Metal Beverage
Container Corporation to file its response brief, and for a
3-day extension of time, until September 7, 2012, for

CROWN PACKAGING V. BALL METAL

Crown Packaging Technology, Inc. and Crown Cork &
Seal USA, Inc. to file their reply brief,

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted.

JUL 16 2012
Date

cc: Dale M. Heist, Esq.
John David Luken, Esq.

s26

FOR THE COURT

/s/ J an Horbaly
J an Horbaly

Clerk

n

n
us»M“F‘§,i§ ri0“

_juL 1 6 2012
JANHURBALY
C|.E¥K